Citation Nr: 0503882	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left foot disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cold injury to the feet.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for cerebral arteriosclerosis, claimed as 
residuals of brain thrombosis.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right foot disability.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

7.  Entitlement to service connection for decreased vision.

8.  Entitlement to service connection for a left hip 
disability.

9.  Entitlement to service connection for a right hip 
disability.

10.  Entitlement to service connection for a psychiatric 
disorder.

11.  Entitlement to a disability rating in excess of 20 
percent for cervical myositis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The September 2001 rating decision found that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for residuals of cold 
injury to the feet.  The veteran filed a notice of 
disagreement in October 2001, wherein he specifically 
contested the claim for service connection for residuals of 
cold injury.  The RO furnished the veteran a statement of the 
case that addressed this issue in November 2001.  The veteran 
filed contentions, which the Board construes to be his 
substantive appeal in March 2002, thereby perfecting his 
appeal in this matter.

The January 2003 rating decision, with an enclosed letter to 
the veteran notifying him of the decision and his appellate 
rights, was issued on February 12, 2003.  A statement of the 
case as to the listed issues, as well as an accompanying 
letter to the veteran, was prepared on April 11, 2003.  In 
November 2003, the veteran submitted evidence regarding his 
claims which necessitated the issuance of a supplemental 
statement of the case on January 23, 2004.  The RO received 
the veteran's substantive appeal regarding the listed issues 
on March 8, 2004.  Pursuant to 38 C.F.R. § 20.302(b)(2), the 
Board finds that the veteran has filed a timely appeal in 
this case.

Although the January 2003 rating decision addressed the 
issues of entitlement to service connection for residuals of 
cerebral arteriosclerosis claimed as brain thrombosis and for 
a right foot congenital deformity on the merits, the Board 
notes that both issues were previously denied on such bases 
in a June 1984 Board decision and an unappealed September 
1996 rating decision.  Therefore, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in these claims.  If it is found that no new and 
material evidence has been submitted, the merits of the 
claims may not be considered.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Alternatively, the January 2003 rating decision addressed the 
issue of entitlement to service connection for arthritis of 
the lumbar spine, joined with the claim of entitlement to 
service connection for arthritis of the cervical spine.  Both 
issues were determined on the basis of whether new and 
material evidence had been submitted to reopen the claims.  
The Board notes that the earlier June 1984 Board decision 
addressed the issue of entitlement to arthritis of the 
cervical spine exclusively.  A later, October 1993 rating 
decision noted that the veteran's service-connected 
disability was unrelated to his current neck and back 
complaints.  The rating decision confirmed an August 1993 
rating decision, not of record.  A June 1995 rating decision 
included degenerative joint disease and disc disease of the 
lumbar spine with that of the cervical spine, as a 
nonservice-connected disability.  There is no evidence of 
record that the veteran was properly notified that service 
connection for degenerative joint disease of the lumbar spine 
had been denied or of his appellate rights.  Therefore, the 
issue will be addressed on a de novo basis.

During an earlier appeal, the Board remanded the veteran's 
claim for an earlier effective date for an increased rating 
in November 2000.  However, the veteran subsequently withdrew 
his appeal of the issue in correspondence received in June 
2001.  Therefore, the issue is no longer for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, a copy of an August 1993 rating decision 
referred to in an October 1993 rating decision, not of 
record.  A copy of the rating decision should be associated 
with the veteran's claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

During the pendency of the veteran's appeal the provisions of 
38 C.F.R. § 3.156(a) were revised.  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  The veteran's application to reopen 
his claim of entitlement to service connection for a right 
foot disability, was filed prior to this date, and as such, 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001 is for application.  See 38 C.F.R. § 3.156(a) 
(2001).  The April 2003 statement of the case shows that only 
the revised version was considered.  

With respect to the issues of entitlement to service 
connection for arthritis of the lumbar spine and whether new 
and material evidence has been received to reopen claims of 
entitlement to service connection for left and right foot 
disabilities, the record contains no document that satisfies 
the notification requirements of the VCAA for these discrete 
claims.  As a result, corrective action is needed to satisfy 
those requirements.

The evidence of record also shows that the veteran has 
periodically submitted a 1985 notice from Social Security 
Administration (SSA) regarding an award of disability 
benefits.  However, there is no SSA decision or associated 
medical records in the veteran's claims file and there is no 
evidence of record that VA has attempted to obtain such 
records.  These documents may be relevant to the veteran's 
claims for service connection and his attempt to reopen 
earlier denied claims.  Therefore, the 1985 SSA decision and 
the medical records it was based on, should be obtained and 
incorporated into the claims file.  38 U.S.C. § 5103A (West 
2002).  

Regarding the veteran's claim for an increased rating for 
cervical myositis, the Board notes that the veteran has 
claimed that the condition has worsened since his most recent 
VA examination in December 2002.  Furthermore, the December 
2002 VA examination report does not indicate whether the 
veteran's claims files were reviewed in evaluating his 
disability.  The examiner found "no evidence to support a 
service-connected cervical spine injury, and attributed the 
veteran's left-sided weakness to cerebrovascular events.  
Later X-ray studies show significant findings and there is no 
evidence of record that the examiner reviewed the studies.  
Moreover, VA treatment records show significant ongoing 
cervical spine complaints and treatment.  Service connection 
has been previously denied for the veteran's cervical 
degenerative joint and disc disease.  There is no evidence 
that the December 2002 examiner identified a current cervical 
spine disability, or that he attempted to differentiate any 
current cervical myositis from the veteran's documented 
nonservice-connected degenerative joint and disc diseases of 
the cervical spine.  Nor did the examiner adequately comment 
on whether there was any objective evidence of instability, 
weakened movement, excess fatigability or incoordination 
associated with the veteran's cervical myositis.  The 
examiner did not comment on painful motion, or attempt to 
quantify any painful motion present, in terms of functional 
loss.  The Board is of the opinion that the veteran should be 
provided another VA orthopedic examination with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups, 
if possible.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, this case is REMANDED for the following:

1.  With respect to the issues of 
entitlement to arthritis of the lumbar 
spine, and whether new and material 
evidence has been received to reopen 
claims of entitlement to service 
connection for right and left foot 
disabilities, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should indicate what, if any, 
information and evidence not previously 
provided to the VA is necessary to 
substantiate service connection for the 
arthritis of the lumbar spine, as well as 
new and material evidence to reopen 
claims for service connection left and 
right foot disabilities, (i.e., evidence 
tending to show that these conditions 
were either aggravated in service or that 
there is medical evidence etiologically 
linking these disabilities to the 
veteran's service or any incident 
therein).  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to said claims. 

2.  The appellant should also be provided 
the applicable criteria for new and 
material evidence in effect at the time 
he filed his claim to reopen a previously 
denied claim for service connection for a 
right foot disability.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

4.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded another VA orthopedic 
examination, to determine the nature and 
extent of his cervical myositis.  The 
specialist is requested to distinguish 
between manifestations of the service-
connected cervical myositis and his 
nonservice-connected degenerative joint 
and disc disease of the cervical spine.  
If the physician is unable to make such a 
distinction, he/she should so state.  The 
examiner should further be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the cervical myositis.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with this disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.  
The veteran's claims files must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the files 
were reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should undertake 
any additional development deemed 
necessary and readjudicate the issues on 
appeal, in light of all pertinent 
evidence and legal authority.

If the benefits sought on appeal remains denied, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case, and afford then an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




